Citation Nr: 9924063	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Orville F. Brown, Non-Attorney 
Practitioner


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not plausible.  

2.  The claim of entitlement to service connection for 
tinnitus is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  However, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  The presumption can be rebutted only by clear and 
unmistakable evidence that such a disability existed prior to 
service.  Id.; see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 
38 C.F.R. § 3.304(b) (1998).  

The threshold question for the Board is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.  


1.  Hearing loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a).

The veteran's entrance examination report dated in November 
1965 shows that on audiometric testing at decibel levels 500, 
1000, 2000, 3000, 4000, and 6000, the veteran had auditory 
thresholds of 45, 40, 40, 35, 35 and 35 respectively in the 
right ear and 25, 15, 10, 30, 55, and 55 respectively in the 
left ear.  His had a hearing profile of 2.  He was tested by 
audiogram two more times in December 1965 with the following 
findings on one examination:  at the 500, 1000, 2000, 3000, 
4000, and 6000 decibel levels, he had auditory thresholds of 
25, 15, 10, 30, 55, and 55 respectively in the left ear, and 
45, 40, 40, 35, 35, and 35 respectively in the right ear.  On 
the other examination also conducted in December 1965, he had 
the following findings at the 500, 1000, 2000, 3000, 4000, 
and 6000 decibel levels: 25, 25, 15, 25, 60, and 60 
respectively in the left ear, and 35, 35, 25, 35, 35, and 35, 
respectively in the right ear.  There is no evidence in the 
service medical records of any episodes of ear injury or 
disease or complaints of hearing loss or tinnitus.  At 
separation in December 1967, he tested 15/15 on the whispered 
voice test.  His auditory thresholds were 0 at 500, 1000, 
2000 and 4000 bilaterally except at 4000 in his left ear 
where the auditory threshold was 15.  His hearing profile was 
1.  

The claims file contains clinical records of the veteran's 
private physician dated from 1982 to 1996.  These contain no 
complaints of hearing loss.  The veteran had a VA examination 
in November 1997 at which he reported spending one year in 
Vietnam in a signal battalion.  Following service, he 
reported that he was a diesel mechanic and worked in service 
stations.  He reported trouble understanding conversation in 
moderately difficult listening situations.  The examiner 
noted that the claims file was not available for review.  On 
audiological testing, at decibel levels 500, 1000, 2000, 
3000, and 4000, he had auditory thresholds of 20, 10, 15, 30, 
and 60 in his right ear and 25, 10, 25, 80 and 95 in his left 
ear.  He had speech recognition scores of 84 in his right ear 
and 94 in his left ear.  The examiner diagnosed sensorineural 
loss ranging from mild to moderately severe in the right ear 
and ranging from mild to profound in the left ear.  The 
examiner stated that results of the audio test were 
consistent with the veteran's history of noise exposure.  

The veteran has a current hearing loss disability as defined 
under VA law.  See 38 C.F.R. § 3.385.  However, the Board 
finds that based on the service medical records, it is clear 
that this disability pre-existed entry to service since at 
service entrance audiometric readings verify defective 
hearing.  There is no competent medical evidence that the 
veteran suffered a worsening of his hearing disability during 
service, as evidenced by his service separation examination 
report, or within a one-year period thereafter.  Thus, there 
is no competent medical evidence of a nexus between the 
current disability and the period of active service.  The 
examiner's statement that the hearing loss is consistent with 
noise exposure is a general statement that does not create 
the specific link to the period of service necessary for a 
well-grounded claim.  It is noteworthy in this regard that 
the veteran's claims file was not reviewed, that he worked 
after service as a diesel mechanic and that his service 
personnel records show his MOS to be a wireman.  This medical 
opinion is speculative in nature, and based on history 
provided by the veteran.  When a medical finding relies at 
least partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993), Black v. Brown, 5 Vet. App. 177 (1993). 

Because there is no competent medical evidence linking the 
current disability to an in-service worsening of the pre-
existing disorder, service connection is not established.  
See Epps, 126 F.3d at 1467-68.


2.  Tinnitus

There are no reports of tinnitus during service.  The veteran 
stated on his tinnitus work sheet received at the RO in 
November 1997, that he did not know when he first began to 
have tinnitus.  In response to the question asking what 
conditions or circumstances occurred at the time the veteran 
began to have tinnitus, the veteran stated, "I assume 
noise."  He further described the tinnitus as usually 
continuous and occurring louder in the right than the left 
ear.  

At the veteran's audio examination in November 1997, he 
reported a history of continuous bilateral ringing present 
for many years, which is mildly bothersome to him.  The 
examiner stated that the veteran's report of tinnitus is 
consistent with his pure tone audiogram and his history of 
noise exposure.  The claims file contains no other medical 
evidence pertaining to tinnitus.

In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Although the medical examiner stated that 
tinnitus is consistent with the reported history of noise 
exposure, this statement does not link the veteran's tinnitus 
specifically to service, but rather generally to past noise 
exposure, which may have occurred at any time prior to, 
during or after service.  As the veteran has had significant 
intercurrent noise exposure subsequent to service working as 
a diesel mechanic and at service stations, there is no clear 
linkage to the period of service.  In the absence of 
competent medical evidence linking the current disability to 
an in-service injury or disease, service connection is not 
established.  See Epps, 126 F.3d at 1467-68.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

